OFFICE   OF THE ATTORNEY            GENERAL      OF TEXAS
                                 AUSTIN




Eonomble     T. X. Trimble
n.ranAd.tu&t      state  sIlperilltendent
        ,

DearS&r:




                                          Mari      001tha qaesstions ai9 are
                                          by this     off&~.
                                                                3.3
                                                                Kl

lion.   T. M. lMmble   - page 2



             "Qusstion 1. Are all the sob001bussesof
        the oom$p 00nslderedpartoi the oounty trampor-
        tationsgaW,and under the Jurindiotion of the.
        oountysuperintendentand aouutyboard of trwp
        teem
             ~~u6mtion 2, M a y lhool diatrlate,whloh
        reoelrsno trarmprtatlon   al& ikqploybus driver8
        who are relatedwIthinthe problblted  degreeto
        nxenber8OS the boardai truntebe of f&e sohool
        diatriot?
             - ae6tian3. Srap8ohaoldbitiiotts whlob6~
        p&men% traxmportation aid frm the Epualisation
        Fuud employ buu driverswho are relatedwfthinthe
        prohlbitad degreeto membera of the boardof true-
        teesaf the s&o01 rUstriot?”
        Seation10 of FL B. No. 933,A&a of f&a Fortyw&th
 Legiiihdam,maxIaas roizorw 8
            “Theoounty superlnt~t   and cauutyBBheQz.
        Boards0r the sweral eoualAor
                                   bi thisStatenub-




        eqmmo of suehtrensportatlon       ahallbe peldon
        the basisoi bud&.atary  need e6 indlfmted  by apprwed
        StateAid .applleation,  out at the fundshereinal-
        loaoatedior transportation    afd,not to emeed Tao
        Dollar6($2.00)   per monthper pup&lfor thoseat-
        ten- the tiat eonvedent aom36lta6hl& school
        and not Imrethan One Dallar(fi.00)     per month
        pupilfor thosetransported      to eleslaentary
                                                    sahoo
        providedthatlitherebe no oon~timt aemedi
        at& sahnol, ‘that  suahpu ll may obtainLisaaid
        uuaerthe pr~~iei~nrr or t ills seotian when attend-
        * cbnp  1lt3~high t30h00i or htgbi~ola8siaatktW
        than the sendirqdistrict    when de&aated by the
        County Board, protidcitdthata&l eQho0~dietriets
        oontam     one hundred (100)8puaremeleeal terx&
        toryor xaare mayreoeiw4Two Dallam ($2.00)       per
        ,mnthper pupila8 trarreper@t&xi     aid whenthen,
        la dlneed 6hOWll theretor am prwuad    hero%zI .an6
Hon.T. M. Trlnible
                - page3

      when ~axm is reeomnedned by the Dlraotor   of Eq~fil,I-
      zatlonand approved  by the JointLegIalatlve    Adria-
      ory coBmIttee . In no Inntanoe   may aid be granted
      r0r pupIUtrana~rted* attendagradelnenothm
      aohnoluhlohgradeIs tau&t in awh pupil*8~MJ
      dIntrIot.Aidshellnot be grantedunderany pro-
      .-Ion of t&Isseotlonunleaatbe.pupll       a0 tranir-
      ported aotually realdeis marethantvfo,and    otae-h&lX
      (2s)milesfraathe aohoolreosIring       auoh upil.
      Provided mother that0nlyStudsnfs      sl&IbPe fW!
      transportation aid shallbe pa&saLttad   to ride sob&l
      busses,andthe.Couuty    Boardshalli""dIatelyly~a-
      char&eany operator  or any aohoolbun wlxo
      any passenger other than the operator   and rhe afir-
      dentsell&ible  to reoelvutm.naportatIon    aid to
      ridesaidbusses. Provldad furtheir     thatno tram-.
      portation aid shallbs paid to prl~+$ely    owned
      buss68exoeptaa apprmedby the Countygo& ai
      XdueatAon a+the StateDfreOtOr of EquaLIsat~n~*

            BeOtIon 29 ol the ibmatloned                bill#?@a+& u      fOl-
1-t
            *~zan0rpart~0rlwmsin0am.i0thtm-'
      wltharehereb   reponled.,andinthewmt
      prwision af tz;6 Aet 16 deOl.al'Od
                                       UnoonBtiti%llal
      or InvalIdby any oourtof odl~tentJuriadieti@n
      theremaindcn:of thlaAot ahairnwerthelrraa  raq&
      in fullroroeand ,affeot.r
            ArtIrJle             raadaaa iOl.ltWt
                  8987a,R. C. Se:,
           "!4'he
                trtarteeiof any sohooldiatrlatow
      or Independent  amkingprovision  for the bnapor-
      tiitian0r pupiiato andrmi aehool,&all far
      aaahpurposeeaaploy'or  eontraot with a responsible
      personor fina. Ho parson shall be. entploymd to
      Wtitiaportpuplla,who  is aotatleaattmnt~4n~
      year8ofageenda o~patentdriverormotarrshi-
      alesand souudlnbodyaadmind. AllmH+roahl-'
      oleaoperated by uohooldistrlotadIreet3.y     or by
      aontraot, ,lutlptranapurtatl6n  d pupilsah&l
      be oomxredAndy 8a glassedor axIrtx&Mat tht4 aides
      andrear a8 to proteot.ths  p-l&a t-the tiX(l-
      menoieaor the weather,  and shallat f&Xl  timesba.
      equipped withoffbaIent.lI&ta   and brakes. Thei
      dri,ve*    or   au   aohool   traiwbpoxtation   oehialeia   shall
Hon. T. 16.Trlmble- pago4


    be required to givebondfor auohamountas the
    Boardof Trustees   ot the AIatrIot
                                     may presarlbenot
   leasthan &2,000.00,   payableto the AlMrlot an&
    oondltioned uponthe faLtJ&ulemd oereWl d&has@
    0r theirdutiesr0r the proteotIon   0r the puplla
    undertheirChargeand faithfulperrormanoe     or the
    oontract with (aaid)30h001 Board; and theyshall,
    b&ore oroatalng  anyrailroedor interurban  raIlway
    traoks,brIn&their vehialesto a dead stop, Fail-
    ura to a+,0 berore oroaalagauoh railwayaa.pro-
   vlded here L shallrorfeltthe drtmra oontraotand’
    In aaseof aooldentto pupilsor +ehIolesthe bond
    shallbe rorfeited   amlthe ejPouut
                                     anA all right
    thareundarshallbe determinedby a oourtof oblppo-
   tent $lrIsA.lotIon.”
         Artloles422,433and43S ofth&Penel Codoxmdei6
r0xmm:
         “Art.438. Ho 0rrioeror thisStateor any
    offlooror any dirrtxlet,
                           oounty olty reolnot;
    auhooldlstrlot, or otheraunioipalau&IIriaIen of
               or any 02Yicer
    this Stats,.             or memberor any Stak,
    dlatrlot oouuty,city a&2001 distrlat~or other
   mnIolpa~ board   or j&e    of any oourt areatedby
    0.vuuAerauthority    OS auygem&e.3or 8&301e4l    lau
   of thIaState,or anynembar or the Le&alature
   ahellappolut,or rotefor, or oonfInntheappoznf~
   ment to any,offloe,poaltlon,       clerkahlp, employment
   or duty    or anyOaraonrehtrd,~t~t;heseo~a4’
   depee iy affinityor withinthe thirdde&me by
   aonaan&ufnit~   to the personso appointing     o* so
   voting,or to any otherxmaber of any auoh board,
   the  Legislature,  or oourtof %hIohauohpersonao
   appointing   or votingamp be a number, when the aal-
   ary,fees,or oompenaatlon        0r aueh appointee3.4to
   impaid ror, direotly     or.indireotly,   out of er.from
   publi0  rw     07 ret88 0r 0ril00   of any kind 02 ohar-
   aotsrwhat808Wrq
        “rirt.                        sot forthIu this
                 4?13. The InbIbItIontx
   law shallapplyto and lnolude     the Gowrnor, Li&uts-
   nantOowrnor, Speakerof the Hou80of Reprssenta-
   tiws, RailroadComm%asIoners,     headot depaPtn@nta
   or the Stategowrmtent 1        ea~andmtmbers  or any
   and all ~oe,rda    and @OX& a?
                                ?a bllshedby or unber
   the.aZ&harIty    0r eny genaralor speolallaw of this
   State,membe* of th6 LegWatura, swore,        aan&aba-
   aloners,    reoordera,  aldwn and II1(wbe~~~f aoh&.
     boarAsof lncorporoted    oltieaend town8,publIo.
     school6trustees   ofrloers  end mabern of boerd8
     Of WSU~.EWS  Of the St&demiVmity     -4 oi it0
     severalbranohw, and oftbe varloue8tateedu-
     oatlcmcl inetltutlone  and oi thevarioueState
                    inetitutione,
                                aud of the peaitem-
                                shall not be. held to
                    a enuraeratlon
     excludefromtheopemtioriand effeotof t%le
     kY1.iimy            Within it8""""
            peWKXIIncluded                 pT:o-
           .
           "Art.435, MOofriear or other raon In-
     cludedwItbInthetbl.rdpreaedlnS    artr 01s 8ball
     approveany aooountor drewor autho~iae      the dsau-
     lot; of anywcmantor ordertopayanyatilmy,fee
     or compsaeationof auoh inaliglblo  offioer.-Or m=-
     son, knowinghixito be so ismligible.D
          The oplnlonor the At&m&y oener8ll
                                          to ulilahyau re-
                               1. le.Jeme8,FIr8t lwir
StateS~riatsndent,~inryyudtothe.H~t~rh~
                                                        ?ant
far in your letterwa6 writtenon Sqhmber l8, lQS8, b Ifan.
Joe J, h&up, aAdree8eAtoZ&r0
                                                        and
tbiaopinion heldin effeot that   before a person.l8 eubfeetto
the pauatleaor the law’ he nattlt f&i52 M-been    Uqal
employedm&r dole   &        before4?38Is appllenble,uxl t.Lf
t&y g-&Ff&,&*gtiggyg           gg&y~         ggg?g-’
slao~ he la~tlne       ble underArtIele4% bi the Pd       Code.
we fhlnk thatthis   %e
                    op   n owrwtlyanswersthequeatlms
tbatwereaubaitted.tothe    dopertnentl.ntbatthe    looalmhool
board dI&notcrppoIntorvoteror,     or eonfImntheappolntneat,
or employthe bua driver, but the bus driverwas employedby
the County Board. Howfmer,under the imtieles    of tbe P6nel
Codbabovsquoted,fheB4ardoiTrutassor enyaabooldirr-
trlatwmld not haw the.right   c#r authority  to m@oy bts drl-
mra who are relatedwithiatbe    prohibited  degreetonmbem
o&TItw~sBoardof,Tr';?usteet;
                         of the soh#l dlatrl?t            rush
                                                 esplogfrrg
       *




zgdthgt     it la our opI&m that question+Nos. S and 9
           azalmmredin tha nbgatIva.
Hon.    T. ki.Trirpble
                     - pa@ 6




       APPROZ.



       ATTORHEi   GEWBAL   OF TEXAS